In an action to recover damages for medical malpractice, the defendants Marion Hansen and Dr. Judith Brook separately appeal from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated August 31, 1998, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them with leave to renew upon a determination by the Workers’ Compensation Board of whether the injured plaintiff is relegated to benefits under the Workers’ Compensation Law, and the plaintiffs cross-appeal from the same order.
Ordered that the cross appeal is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly refused to entertain the appellants’ motions for summary judgment and properly referred the matter to the Workers’ Compensation Board for a determination of whether the injured plaintiff had a valid claim for damages or whether he was relegated to benefits under the Workers’ Compensation Law (see, Botwinick v Ogden, 59 NY2d 909; Manetta v Town of Hempstead Day Care Ctr., 248 AD2d 517; Cronin v Perry, 244 AD2d 448; Becker v Clarkstown Cent. School Dist., 157 AD2d 641).
In light of our determination, we do not reach the parties’ remaining contentions. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.